 



Exhibit 10.1
(LOGO) [d39815d3981501.gif]
SECOND AMENDED AND RESTATED LOAN AGREEMENT
Between

         
CRAFTMADE INTERNATIONAL, INC.
      THE FROST NATIONAL BANK
650 South Royal Lane, Suite 100
  and   P.O. Box 1600
Coppell, Texas 75019
      San Antonio, Texas 78205

September 18, 2006
     THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (the “Loan Agreement”) will
serve to set forth the terms of the financing transactions by and between
CRAFTMADE INTERNATIONAL, INC., a Delaware corporation (“Borrower”), and THE
FROST NATIONAL BANK, a national banking association (“Lender”). Borrower and
Lender entered into that certain Amended and Restated Loan Agreement dated
October 31, 2005 (the “Amended and Restated Loan Agreement”). Lender has agreed
to modify, renew and extend the terms and conditions under the Amended and
Restated Loan Agreement as hereinafter set forth.
          1. Credit Facilities; Interest Rate. Subject to the terms and
conditions set forth in this Loan Agreement and the agreements, instruments and
documents evidencing, securing, governing, guaranteeing and/or pertaining to the
Loans, as hereinafter defined (collectively, together with the Loan Agreement,
referred to hereinafter as the “Loan Documents”), Lender hereby agrees to
provide to Borrower the credit facility or facilities hereinbelow (whether one
or more, the “Credit Facilities”):
     (a) Borrowing Base Line of Credit. Subject to the terms and conditions set
forth herein, Lender agrees to lend to Borrower, on a revolving basis from time
to time during the period commencing on the date hereof and continuing through
the maturity date of the promissory note evidencing this Credit Facility from
time to time, such amounts as Borrower may request hereunder; provided, however,
the total principal amount outstanding at any time shall not exceed the lesser
of (i) an amount equal to the Borrowing Base (as such term is defined
hereinbelow), or (ii) $30,000,000.00 (the “Borrowing Base Line of Credit”). If
at any time the aggregate principal amount outstanding under the Borrowing Base
Line of Credit shall exceed an amount equal to the Borrowing Base (as such term
is defined hereinbelow), Borrower agrees to immediately repay to Lender such
excess amount, plus all accrued but unpaid interest thereon. Subject to the
terms and conditions hereof, Borrower may borrow, repay and reborrow hereunder.
The sums advanced under the Borrowing Base Line of Credit shall be used for
working capital and other general corporate purposes.
As used in this Loan Agreement, the term “Borrowing Base” shall have the meaning
set forth hereinbelow:
An amount equal to 80% of the Borrower’s Eligible Accounts, plus 55% of the
Borrower’s Eligible Inventory; provided, however, the outstanding amount
advanced

 



--------------------------------------------------------------------------------



 



against Eligible Inventory at any time shall not exceed 50% of total outstanding
advances under the Borrowing Base Line of Credit.
As used herein, the term “Eligible Accounts” shall mean at any time, an amount
equal to the aggregate net invoice or ledger amount owing on all trade accounts
receivable of Borrower and any Affiliates for goods sold or leased or services
rendered in the ordinary course of business, in which the Lender has a
perfected, first priority lien, after deducting (without duplication): (i) each
such account that is unpaid 60 days or more after the original invoice date
thereof, or, in the case of Lowe’s, 90 days or more after the original invoice
date thereof, (ii) the amount of all discounts, allowances, rebates, credits and
adjustments to such accounts (iii) the amount of all contra accounts, setoffs,
defenses or counterclaims asserted by or available to the account debtors,
(iv) all accounts with respect to which goods are placed on consignment or
subject to a guaranteed sale or other terms by reason of which payment by the
account debtor may be conditional, (v) all accounts with respect to which a
payment and/or performance bond has been furnished and that portion of any
account for or representing retainage, if any, until all prerequisites to the
immediate payment of retainage have been satisfied, (vi) all accounts owing by
account debtors for which there has been instituted a proceeding in bankruptcy
or reorganization under the United States Bankruptcy Code or other law, whether
state or federal, now or hereafter existing for relief of debtors, (vii) all
accounts owing by any Affiliates; (viii) all accounts in which the account
debtor is the United States or any department, agency or instrumentality of the
United States, except to the extent an acknowledgment of assignment to Lender of
such account in compliance with the Federal Assignment of Claims Act and other
applicable laws has been received by Lender, (ix) all accounts due by any
account debtor whose principal place of business is located outside the United
States of America and its territories, (x) all accounts subject to any provision
prohibiting assignment or requiring notice of or consent to such assignment,
(xi) that portion of all account balances owing by any single account debtor
which exceeds 25% of the aggregate of all accounts otherwise deemed eligible
hereunder which are owing by all account debtors, other than Lowe’s, and
(xii) any other accounts deemed unacceptable by Lender in its sole and absolute
discretion; provided, however, if more than 20% of the then balance owing by any
single account debtor does not qualify as an Eligible Account under the
foregoing provisions, then the aggregate amount of all accounts owing by such
account debtor shall be excluded from Eligible Accounts.
As used herein, the term “Eligible Inventory” shall mean as of any date, the
aggregate value of all inventory of raw materials and finished goods (excluding
work in progress and packaging materials, supplies and any advertising costs
capitalized into inventory) then owned by Borrower and any Affiliates and held
for sale, lease or other disposition in the ordinary course of its business, in
which Lender has a first priority lien, excluding (i) inventory which is
damaged, defective, obsolete or otherwise unsaleable in the ordinary course of
business, (ii) inventory which has been returned or rejected, and
(iii) inventory subject to any consignment arrangement with any other person or
entity. For purposes of this definition, Eligible Inventory shall be valued at
the lower of cost (excluding the cost of labor) or market value.

2



--------------------------------------------------------------------------------



 



All advances under the Credit Facilities shall be collectively called the
“Loans”. Lender reserves the right to require Borrower to give Lender not less
than one (1) business day prior notice of each requested advance under the
Credit Facilities, specifying (i) the aggregate amount of such requested
advance, (ii) the requested date of such advance, and (iii) the purpose of such
advance, with such advances to be requested in a form satisfactory to Lender.
     (b) Interest Rate. The interest to be paid by Borrower and collected by
Lender shall be:
     The lesser of (a) a rate equal to LIBOR (as defined below) plus one and
one-half (1.50%) per annum or (b) the highest rate permitted by applicable law,
but in no event shall interest contracted for, charged or received hereunder
plus any other charges in connection herewith which constitute interest exceed
the maximum interest permitted by applicable law.
     For purposes of this provision, the following terms having the meanings
shown below:
     “LIBOR” means, for any date, the Wall Street Journal London Interbank
Offered Rate (as defined below) in effect on the 1st day of each calendar month
and which will apply from the first day of the then current calendar month to
the last day of the then current calendar month.
     “Wall Street Journal London Interbank Offered Rate” means the London
Interbank Offered Rate (LIBOR) for one month quoted in the most recently
published issue of The Wall Street Journal (Central Edition) in the “Money
Rates” column, as adjusted from time to time in Lender’s reasonable discretion
for then applicable reserve requirements, deposit insurance assessment rates and
other regulatory costs. If the Wall Street Journal London Interbank Offered Rate
ceases to be made available by the publisher, or any successor to the publisher
of The Wall Street Journal (Central Edition) the interest rate will be
determined by using a comparable index as determined by Lender in its sole
discretion. If more than one Wall Street Journal London Interbank Offered Rate
for one month is quoted, the higher rate shall apply. The Wall Street Journal
London Interbank Offered Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.
     (c) Increased Cost. If any governmental agency, court, central bank or
comparable authority shall impose any taxation, required level of reserves
(except reserve requirements for certificates of deposit), deposits, insurance
or capital, or similar requirements against assets, deposits or credit extended
by Lender or shall impose on Lender or the eurodollar market any other condition
affecting advances, and the result of the foregoing is to increase the cost of
Lender making or maintaining advances or reduce any sums received or receivable
by Lender under this Loan Agreement or the Notes by a material amount as
determined by Lender in its sole discretion, then Borrower shall reimburse
Lender for such increased costs or reduced sums upon demand. Nothing

3



--------------------------------------------------------------------------------



 



herein will be construed to require Borrower to pay any interest, fees, costs or
charges greater than the highest rate permitted by law.
          2. Promissory Notes. The Loans shall be evidenced by one or more
promissory notes (whether one or more, together with any renewals, extensions
and increases thereof, the “Notes”) duly executed by Borrower and payable to the
order of Lender, in form and substance acceptable to Lender. Interest on the
Notes shall accrue at the rate set forth herein. The principal of and interest
on the Notes shall be due and payable in accordance with the terms and
conditions set forth in the Notes and in this Loan Agreement.
          3. Collateral. As collateral and security for the indebtedness
evidenced by the Notes and any and all other indebtedness or obligations from
time to time owing by Borrower to Lender, Borrower, Trade Source International,
Inc., Durocraft International, Inc., Design Trends, LLC, and Prime/Home
Impressions, LLC (together hereinafter referred to as “Pledgors”) shall grant,
and hereby grants, to Lender, its successors and assigns, a first and prior lien
and security interest in and to the personal property described hereinbelow,
wherever located, and now owned or hereafter acquired (the “Collateral”):

  (a)   All “accounts”, as defined in the Texas Business and Commerce Code as in
effect in the State of Texas on the date of this Loan Agreement or as it may
hereafter be amended from time to time (the “Code”) (including
health-care-insurance receivables), together with any and all books of account,
customer lists and other records relating in any way to the foregoing
(including, without limitation, computer software, whether on tape, disk, card,
strip, cartridge or any other form), and in any case where an account arises
from the sale of goods, the interest of Pledgors in such goods.     (b)   All
“inventory” as defined in the Code, and all records relating in any way to the
foregoing (including, without limitation, any computer software, whether on
tape, disk, card, strip, cartridge or any other form).

          The term Collateral, as used herein, shall also include all PRODUCTS
and PROCEEDS of all of the foregoing (including without limitation, insurance
payable by reason of loss or damage to the foregoing property) and any property,
securities, guaranties or monies of Pledgors which may at any time come into the
possession of Secured Party. The designation of proceeds does not authorize
Pledgors to sell, transfer or otherwise convey any of the foregoing property
except finished goods intended for sale in the ordinary course of Pledgor’s
business or as otherwise provided herein. Pledgors shall execute such security
agreements, assignments, deeds of trust and other agreements and documents as
Lender shall deem appropriate and otherwise require from time to time to more
fully create and perfect Lender’s lien and security interests in the Collateral.
          4. Guarantors. As a condition precedent to the Lender’s obligation to
make the Loans to Borrower, Borrower agrees to cause Trade Source International,
Inc., a Delaware corporation, Durocraft International, Inc., a Texas
corporation, Design Trends, LLC, a Delaware limited liability company,
Prime/Home Impressions, LLC, a North Carolina limited liability

4



--------------------------------------------------------------------------------



 




company, and C/D/R Incorporated, a Delaware corporation (whether one or more,
the “Guarantors”) to each execute and deliver to Lender contemporaneously
herewith a guaranty agreement, in form and substance satisfactory to Lender.
          5. Representations and Warranties. Borrower hereby represents and
warrants, and upon each request for an advance under the Credit Facilities
further represents and warrants, to Lender as follows:
     (a) Existence. Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and all other
states where it is doing business, and has all requisite power and authority to
execute and deliver the Loan Documents.
     (b) Binding Obligations. The execution, delivery, and performance of this
Loan Agreement and all of the other Loan Documents by Borrower have been duly
authorized by all necessary action by Borrower, and constitute legal, valid and
binding obligations of Borrower, enforceable in accordance with their respective
terms, except as limited by Bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles.
     (c) No Consent. The execution, delivery and performance of this Loan
Agreement and the other Loan Documents, and the consummation of the transactions
contemplated hereby and thereby, do not (i) conflict with, result in a violation
of, or constitute a default under (A) any provision of its articles or
certificate of incorporation or bylaws, if Borrower is a corporation, or its
partnership agreement, if Borrower is a partnership, or any agreement or other
instrument binding upon Borrower, or (B) any law, governmental regulation, court
decree or order applicable to Borrower, or (ii) require the consent, approval or
authorization of any third party.
     (d) Financial Condition. Each financial statement of Borrower supplied to
the Lender truly discloses and fairly presents Borrower’s financial condition as
of the date of each such statement. There has been no material adverse change in
such financial condition or results of operations of Borrower subsequent to the
date of the most recent financial statement supplied to Lender.
     (e) Litigation. There are no actions, suits or proceedings, pending or, to
the knowledge of Borrower, threatened against or affecting Borrower or the
properties of Borrower, before any court or governmental department, commission
or board, which, if determined adversely to Borrower, would have a material
adverse effect on the financial condition, properties, or operations of
Borrower.
     (f) Taxes; Governmental Charges. Borrower has filed all federal, state and
local tax reports and returns required by any law or regulation to be filed by
it and has either duly paid all taxes, duties and charges indicated due on the
basis of such returns

5



--------------------------------------------------------------------------------



 



and reports, or made adequate provision for the payment thereof, and the
assessment of any material amount of additional taxes in excess of those paid
and reported is not reasonably expected.
          6. Conditions Precedent to Advances. Lender’s obligation to make any
advance under this Loan Agreement and the other Loan Documents shall be subject
to the conditions precedent that, as of the date of such advance and after
giving effect thereto (i) all representations and warranties made to Lender in
this Loan Agreement and the other Loan Documents shall be true and correct, as
of and as if made on such date, (ii) no material adverse change in the financial
condition of Borrower since the effective date of the most recent financial
statements furnished to Lender by Borrower shall have occurred and be
continuing, (iii) no event has occurred and is continuing, or would result from
the requested advance, which with notice or lapse of time, or both, would
constitute an Event of Default (as hereinafter defined), and (iv) Lender’s
receipt of all Loan Documents appropriately executed by Borrower and all other
proper parties.
          7. Affirmative Covenants. Until (i) the Notes and all other
obligations and liabilities of Borrower under this Loan Agreement and the other
Loan Documents are fully paid and satisfied, and (ii) the Lender has no further
commitment to lend hereunder, Borrower agrees and covenants that it will, unless
Lender shall otherwise consent in writing:
     (a) Accounts and Records. Maintain its books and records in accordance with
generally accepted accounting principles.
     (b) Right of Inspection. Permit Lender to visit its properties and
installations and to examine, audit and make and take away copies or
reproductions of Borrower’s books and records, at all reasonable times.
     (c) Right to Additional Information. Furnish Lender with such additional
information and statements, lists of assets and liabilities, tax returns, and
other reports with respect to Borrower’s financial condition and business
operations as Lender may request from time to time.
     (d) Compliance with Laws. Conduct its business in an orderly and efficient
manner consistent with good business practices, and perform and comply with all
statutes, rules, regulations and/or ordinances imposed by any governmental unit
upon Borrower and its businesses, operations and properties (including without
limitation, all applicable environmental statutes, rules, regulations and
ordinances).
     (e) Taxes. Pay and discharge when due all of its indebtedness and
obligations, including without limitation, all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower’s properties, income, or profits; provided, however,
Borrower will not be required to pay and

6



--------------------------------------------------------------------------------



 



discharge any such assessment, tax, charge, levy, lien or claim so long as
(i) the legality of the same shall be contested in good faith by appropriate
judicial, administrative or other legal proceedings, and (ii) Borrower shall
have established on its books adequate reserves with respect to such contested
assessment, tax, charge, levy, lien or claim in accordance with generally
accepted accounting principles, consistently applied.
     (f) Insurance. Maintain insurance, including but not limited to, fire
insurance, comprehensive property damage, public liability, worker’s
compensation, business interruption and other insurance deemed necessary or
otherwise required by Lender.
     (g) Notice of Indebtedness. Promptly inform Lender of the creation,
incurrence or assumption by Borrower of any actual or contingent liabilities not
permitted under this Loan Agreement.
     (h) Notice of Litigation. Promptly after the commencement thereof, notify
Lender of all actions, suits and proceedings before any court or any
governmental department, commission or board affecting Borrower or any of its
properties.
     (i) Notice of Material Adverse Change. Promptly inform Lender of (i) any
and all material adverse changes in Borrower’s financial condition, and (ii) all
claims made against Borrower which could materially affect the financial
condition of Borrower.
     (j) Additional Documentation. Execute and deliver, or cause to be executed
and delivered, any and all other agreements, instruments or documents which
Lender may reasonably request in order to give effect to the transactions
contemplated under this Loan Agreement and the other Loan Documents.
          8. Negative Covenants. Until (i) the Notes and all other obligations
and liabilities of Borrower under this Loan Agreement and the other Loan
Documents are fully paid and satisfied, and (ii) the Lender has no further
commitment to lend hereunder, Borrower will not, without the prior written
consent of Lender:
     (a) Nature of Business. Make any material change in the nature of its
business as carried on as of the date hereof.
     (b) Liquidations, Mergers, Consolidations. Liquidate, merge or consolidate
with or into any other entity.
     (c) Sale of Assets. Sell, transfer or otherwise dispose of any of its
assets or properties, other than in the ordinary course of business.
     (d) Liens. Create or incur any lien or encumbrance on any of its assets,
other than (i) liens and security interests securing indebtedness owing to
Lender, (ii) liens for

7



--------------------------------------------------------------------------------



 



taxes, assessments or similar charges that are (1) not yet due or (2) being
contested in good faith by appropriate proceedings and for which Borrower has
established adequate reserves, (iii) liens and security interests existing as of
the date hereof which have been disclosed to and approved by Lender in writing,
and (iv) purchase money security interests covering assets other than the
Collateral incurred in the normal course of business.
     (e) Indebtedness. Create, incur or assume any indebtedness for borrowed
money or issue or assume any other note, debenture, bond or other evidences of
indebtedness, or guarantee any such indebtedness or such evidences of
indebtedness of others, other than (i) borrowings from Lender, (ii) borrowings
outstanding on the date hereof and disclosed in writing to Lender, and
(iii) borrowings representing trade debt incurred in the normal course of
business.
     (f) Change in Management. Permit a change in the senior management of
Borrower.
     (g) Loans. Make any loans to any person or entity except for (i) loans to
Affiliates, and (ii) loans to officers and directors of Borrower not to exceed
$100,000.00 in the aggregate at any one time.
     (h) Transactions with Affiliates. Enter into any transaction, including,
without limitation, the purchase, sale or exchange of property or the rendering
of any service, with any Affiliate (as hereinafter defined) of Borrower, except
in the ordinary course of and pursuant to the reasonable requirements of
Borrower’s business and upon fair and reasonable terms no less favorable to
Borrower than would be obtained in a comparable arm’s-length transaction with a
person or entity not an Affiliate of Borrower. As used in this Loan Agreement,
the term “Affiliate” means (i) any individual or entity directly or indirectly
controlling, controlled by, or under common control with, another individual or
entity, and (ii) Design Trends, LLC.
     (i) Stock Repurchases. Repurchase any stock if the Borrower’s Debt to Worth
Ratio (as hereinafter defined) exceeds 3.0 to 1.
          9. Financial Covenants. Until (i) the Notes and all other obligations
and liabilities of Borrower under this Loan Agreement and the other Loan
Documents are fully paid and satisfied, and (ii) the Lender has no further
commitment to lend hereunder, Borrower will maintain the following financial
covenants on a consolidated basis:
     (a) Debt to Worth Ratio. Borrower will maintain, at all times, a ratio of
(a) total liabilities (excluding any Subordinated Debt), to (b) Tangible Net
Worth (“Debt to Worth Ratio”) of not greater than 3.0 to 1.0, tested quarterly.
     (b) Fixed Charge Coverage Ratio. Borrower will maintain, as of the end of
each fiscal quarter, a ratio of (a) net income after taxes plus depreciation,
amortization,

8



--------------------------------------------------------------------------------



 



other non-cash expenses and interest expense for the 4 most recently completed
quarters ending with such fiscal quarter to (b) interest expense, dividends and
capital expenditures and current portion of long-term debt for such 4 quarter
period, of not less than 1.25 to 1.0.
As used herein, the term “Tangible Net Worth” means, as of any date, Borrower’s
total assets excluding all intangible assets, less total liabilities excluding
any Subordinated Debt. As used herein, the term “Subordinated Debt” means any
indebtedness owing by Borrower which has been subordinated by written agreement
to all indebtedness now or hereafter owing by Borrower to Lender, such agreement
to be in form and substance acceptable to Lender. Unless otherwise specified,
all accounting and financial terms and covenants set forth above are to be
determined according to generally accepted accounting principles, consistently
applied.
          10. Reporting Requirements. Until (i) the Notes and all other
obligations and liabilities of Borrower under this Loan Agreement and the other
Loan Documents are fully paid and satisfied, and (ii) the Lender has no further
commitment to lend hereunder, Borrower will, unless Lender shall otherwise
consent in writing, furnish to Lender on a consolidated basis:
     (a) Interim Financial Statements. As soon as available, and in any event
within forty five (45) days after the end of each quarter of each fiscal year of
Borrower, a balance sheet and income statement of Borrower as of the end of such
fiscal quarter, all in form and substance and in reasonable detail satisfactory
to Lender and duly certified (subject to year-end review adjustments) by the
President and/or Chief Financial Officer of Borrower (i) as being true and
correct in all material aspects to the best of his or her knowledge and (ii) as
having been prepared in accordance with generally accepted accounting
principles, consistently applied.
     (b) Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of Borrower, a balance
sheet and income statement of Borrower as of the end of such fiscal year, in
each case audited and unqualified by independent public accountants of
recognized standing acceptable to Lender.
     (c) Compliance Certificate. A certificate signed by the Chief Financial
Officer of Borrower within forty five (45) days after the end of each quarter of
each fiscal year of Borrower, stating that Borrower is in full compliance with
all of its obligations under this Loan Agreement and all other Loan Documents
and is not in default of any term or provisions hereof or thereof, and
demonstrating compliance with all financial ratios and covenants set forth in
the Loan Agreement.
     (d) Borrowing Base Report. A borrowing base report signed by the Chief
Financial Officer of Borrower within thirty (30) days after the end of each
month of each fiscal year, in form and detail satisfactory to Lender.

9



--------------------------------------------------------------------------------



 



     (e) Accounts Aging. An account receivable aging report within thirty
(30) days after the end of each month of each fiscal year, in form and detail
satisfactory to Lender.
     (f) 10K Filings. Borrower’s annual 10K filing with the Securities and
Exchange Commission within (30) days after such filing.
     (g) 10Q Filings. Borrower’s quarterly 10Q filing with the Securities and
Exchange Commission within forty five (45) days after the end of each quarter of
each fiscal year of Borrower.
     (h) Additional Information. Such other additional financial information as
Lender may request from time to time, including, without, limitation, operating
statements on any assets listed on Borrower’s financial statement.
          11. Events of Default. Each of the following shall constitute an
“Event of Default” under this Loan Agreement:
     (a) The failure, refusal or neglect of Borrower to pay when due any part of
the principal of, or interest on, the Notes or any other indebtedness or
obligations owing to Lender by Borrower from time to time.
     (b) The failure of Borrower or any Obligated Party (as defined below) to
timely and properly observe, keep or perform any covenant, agreement, warranty
or condition required herein or in any of the other Loan Documents.
     (c) The occurrence of an event of default under any of the other Loan
Documents or under any other agreement now existing or hereafter arising between
Lender and Borrower.
     (d) Any representation contained herein or in any of the other Loan
Documents made by Borrower or any Obligated Party is false or misleading in any
material respect.
     (e) The occurrence of any event which permits the acceleration of the
maturity of any indebtedness owing by Borrower to any third party under any
agreement or understanding.
     (f) If Borrower or any Obligated Party: (i) becomes insolvent, or makes a
transfer in fraud of creditors, or makes an assignment for the benefit of
creditors, or admits in writing its inability to pay its debts as they become
due; (ii) generally is not paying its debts as such debts become due; (iii) has
a receiver, trustee or custodian appointed for, or take possession of, all or
substantially all of the assets of such party, either in a proceeding brought by
such party or in a proceeding brought against such party and such appointment is
not discharged or such possession is not terminated within

10



--------------------------------------------------------------------------------



 



sixty (60) days after the effective date thereof or such party consents to or
acquiesces in such appointment or possession; (iv) files a petition for relief
under the United States Bankruptcy Code or any other present or future federal
or state insolvency, bankruptcy or similar laws (all of the foregoing
hereinafter collectively called “Applicable Bankruptcy Law”) or an involuntary
petition for relief is filed against such party under any Applicable Bankruptcy
Law and such involuntary petition is not dismissed within sixty (60) days after
the filing thereof, or an order for relief naming such party is entered under
any Applicable Bankruptcy Law, or any composition, rearrangement, extension,
reorganization or other relief of debtors now or hereafter existing is requested
or consented to by such party; (v) fails to have discharged within a period of
thirty (30) days any attachment, sequestration or similar writ levied upon any
property of such party; or (vi) fails to pay within thirty (30) days any final
money judgment against such party.
     (g) If Borrower or any Obligated Party is an entity, the liquidation,
dissolution, merger or consolidation of any such entity or, if Borrower or any
Obligated Party is an individual, the death or legal incapacity of any such
individual.
     (h) The entry of any judgment against Borrower or the issuance or entry of
any attachment or other lien against any of the property of Borrower for an
amount in excess of $250,000.00, if undischarged, unbonded or undismissed within
thirty (30) days after such entry.
Nothing contained in this Loan Agreement shall be construed to limit the events
of default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative. The term “Obligated Party”, as used herein, shall
mean any party other than Borrower who secures, guarantees and/or is otherwise
obligated to pay all or any portion of the indebtedness evidenced by the Notes.
          12. Remedies. Upon the occurrence of any one or more of the foregoing
Events of Default, and upon the expiration of ten (10) days following the giving
of notice in accordance with Section 16 hereof with respect to any Event of
Default described in subparagraph 11(a) above (provided, however, that no more
than two (2) such notices will be given during any calendar year) or upon the
expiration of thirty (30) days following the giving of notice by Lender to
Borrower in accordance with Section 16 hereof, with respect to any Event of
Default described in any of subparagraphs 11(b) through (e), the entire unpaid
balance of principal of the Notes, together with all accrued but unpaid interest
thereon, and all other indebtedness owing to Lender by Borrower at such time
shall, at the option of Lender, become immediately due and payable without
further notice, demand, presentation, notice of dishonor, notice of intent to
accelerate, notice of acceleration, protest or notice of protest of any kind,
all of which are expressly waived by Borrower, and (b) Lender may, at its
option, cease further advances under any of the Notes. All rights and remedies
of Lender set forth in this Loan Agreement and in any of the other Loan
Documents may also be exercised by Lender, at its option to be exercised in its
sole discretion, upon the occurrence of an Event of Default.

11



--------------------------------------------------------------------------------



 



          13. Rights Cumulative. All rights of Lender under the terms of this
Loan Agreement shall be cumulative of, and in addition to, the rights of Lender
under any and all other agreements between Borrower and Lender (including, but
not limited to, the other Loan Documents), and not in substitution or diminution
of any rights now or hereafter held by Lender under the terms of any other
agreement.
          14. Waiver and Agreement. Neither the failure nor any delay on the
part of Lender to exercise any right, power or privilege herein or under any of
the other Loan Documents shall operate as a waiver thereof, nor shall any single
or partial exercise of such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No waiver of any provision in this Loan Agreement or in any of the other Loan
Documents and no departure by Borrower therefrom shall be effective unless the
same shall be in writing and signed by Lender, and then shall be effective only
in the specific instance and for the purpose for which given and to the extent
specified in such writing. No modification or amendment to this Loan Agreement
or to any of the other Loan Documents shall be valid or effective unless the
same is signed by the party against whom it is sought to be enforced.
          15. Benefits. This Loan Agreement shall be binding upon and inure to
the benefit of Lender and Borrower, and their respective successors and assigns,
provided, however, that Borrower may not, without the prior written consent of
Lender, assign any rights, powers, duties or obligations under this Loan
Agreement or any of the other Loan Documents.
          16. Notices. All notices, requests, demands or other communications
required or permitted to be given pursuant to this Agreement shall be in writing
and given by (i) personal delivery, (ii) expedited delivery service with proof
of delivery, or (iii) United States mail, postage prepaid, registered or
certified mail, return receipt requested, sent to the intended addressee at the
address set forth on the first page hereof and shall be deemed to have been
received either, in the case of personal delivery, as of the time of personal
delivery, in the case of expedited delivery service, as of the date of first
attempted delivery at the address and in the manner provided herein, or in the
case of mail, upon deposit in a depository receptacle under the care and custody
of the United States Postal Service. Either party shall have the right to change
its address for notice hereunder to any other location within the continental
United States by notice to the other party of such new address at least thirty
(30) days prior to the effective date of such new address.
          17. Construction, Venue. This Loan Agreement and the other Loan
Documents have been executed and delivered in the State of Texas, shall be
governed by and construed in accordance with the laws of the State of Texas, and
shall be performable by the parties hereto in the county in Texas where the
Lender’s address set forth on the first page hereof is located. In the event of
a dispute involving this Loan Agreement or any other instruments executed in
connection herewith, the undersigned irrevocably agrees that venue for such
dispute shall lie in any court of competent jurisdiction in Bexar County, Texas
          18. Invalid Provisions. If any provision of this Loan Agreement or any
of the other Loan Documents is held to be illegal, invalid or unenforceable
under present or future laws, such

12



--------------------------------------------------------------------------------



 




provision shall be fully severable and the remaining provisions of this Loan
Agreement or any of the other Loan Documents shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance.
          19. Expenses. Borrower shall pay all costs and expenses (including,
without limitation, reasonable attorneys’ fees) in connection with (i) any
action required in the course of administration of the indebtedness and
obligations evidenced by the Loan Documents, and (ii) any action in the
enforcement of Lender’s rights upon the occurrence of Event of Default.
          20. Participation of the Loans. Borrower agrees that Lender may, at
its option, sell interests in the Loans and its rights under this Loan Agreement
to a financial institution or institutions and, in connection with each such
sale, Lender may disclose any financial and other information available to
Lender concerning Borrower to each prospective purchaser.
          21. Conflicts. In the event any term or provision hereof is
inconsistent with or conflicts with any provision of the other Loan Documents,
the terms and provisions contained in this Loan Agreement shall be controlling.
          22. Counterparts. This Loan Agreement may be separately executed in
any number of counterparts, each of which shall be an original, but all of
which, taken together, shall be deemed to constitute one and the same
instrument.
          23. Facsimile Documents and Signatures. For purposes of negotiating
and finalizing this Loan Agreement, if this document or any document executed in
connection with it is transmitted by facsimile machine (“fax”), it shall be
treated for all purposes as an original document. Additionally, the signature of
any party on this document transmitted by way of a facsimile machine shall be
considered for all purposes as an original signature. Any such faxed document
shall be considered to have the same binding legal effect as an original
document. At the request of any party, any faxed document shall be re-executed
by each signatory party in an original form.
If the foregoing correctly sets forth our mutual agreement, please so
acknowledge by signing and returning this Loan Agreement to the undersigned.
NOTICE TO COMPLY WITH STATE LAW
For the purpose of this Notice, the term “WRITTEN AGREEMENT” shall include the
document set forth above, together with each and every other document relating
to and/or securing the same loan transaction, regardless of the date of
execution.
THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE

13



--------------------------------------------------------------------------------



 



OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

                      BORROWER       LENDER:    
 
                    CRAFTMADE INTERNATIONAL, INC.,       THE FROST NATIONAL
BANK,     a Delaware corporation       a national banking association    
 
                   
By:
  /s/ Brad Heimann       By:   /s/ D. Michael Randall    
 
                   
 
  Brad Heimann, President           D. Michael Randall, Senior Vice President  
 

          GUARANTORS     DUROCRAFT INTERNATIONAL, INC.,
a Texas corporation    
 
       
By:
  /s/ Brad Heimann    
 
       
 
  Brad Heimann, President    
 
        TRADE SOURCE INTERNATIONAL, INC.,
a Delaware corporation    
 
       
By:
  /s/ Brad Heimann    
 
       
 
  Brad Heimann, President    

14



--------------------------------------------------------------------------------



 



          DESIGN TRENDS, LLC,
a Delaware limited liability company    
 
        By: Craftmade International, Inc.,
a Delaware corporation, its Manager    
 
       
By:
  /s/ Brad Heimann    
 
       
 
  Brad Heimann, President    
 
        C/D/R INCORPORATED,
a Delaware corporation    
 
       
By:
  /s/ Clifford Crimmings    
 
       
 
  Clifford Crimmings, President    
 
        PRIME/HOME IMPRESSIONS, LLC,
a North Carolina limited liability Company    
 
        By: Trade Source International, Inc.
a Delaware corporation, its Manager    
 
       
By:
  /s/ Brad Heimann    
 
       
 
  Brad Heimann, President    

15